Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” in Figure 2 has been used to designate both the plunger rod and the housing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claim 29 is being interpreted as an independent claim; wherein the activation assembly of claim 16 is incorporated within claim 29.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-17, 19, 23-29, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstedt (WO 2016128207) in view of Gylleby (US Patent Pub. 20190001060).

Lindstedt does not teach the activation assembly wherein during distal movement of the delivery member cover from the first position to the second position a distal end of the delivery member cover directly moves over a radially flexible first tongue located on the movable sleeve, 
Gylleby teaches (Fig 4) an activation assembly wherein during distal movement of the delivery member cover (36) from the first position to the second position a distal end of the delivery member cover directly moves over a radially flexible first tongue (52) located on the movable sleeve (46), where the radially flexible first tongue prevents axial movement of the delivery member cover when the delivery member cover has returned to the first position [0065]. 
Lindstedt teaches an activation mechanism where there are elements that cause deactivation of the activation mechanism (Pg. 2 lines 26-30), however Lindstedt stays silent to the components that cause the deactivation. Gylleby teaches a structure of the moveable sleeve which prevents the activation mechanism to be activated after the device has been used. Looking at Figure 3 of Lindstedt it appears that there is a tongue on the moveable sleeve, however Lindstedt stays silent to whether this feature is flexible and how that feature works. This seems similar to the tongue disclosed in Gylleby Figure 4 (See annotated Fig 1 showing the moveable sleeve of both references). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the moveable sleeve of Lindstedt with the movable sleeve that has a radially flexible first tongue prevents axial movement of the delivery member cover when the delivery member cover has returned to the first position as taught by Gylleby. Doing so would give another method of preventing the operation of the activation mechanism (Gylleby [0065]).

    PNG
    media_image1.png
    326
    293
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    363
    447
    media_image2.png
    Greyscale

Annotated Figure 1
Regarding Claim 17, the combination of Lindstedt and Gylleby teaches all limitations mentioned above. Lindstedt further teaches the activation assembly wherein the movable sleeve (38) is rotatable relative to the delivery member cover (30), and movement of the delivery member cover from the first position to the second position causes rotation of the movable sleeve, wherein the first movable sleeve position is a first rotational position and the second movable sleeve position is a second rotational position (Pg. 9 lines 15-32).
Regarding Claim 19, the combination of Lindstedt and Gylleby teaches all limitations mentioned above. Lindstedt further teaches the activation assembly wherein the radially flexible first tongue (Gylleby 52) has a tangentially extending surface (Gylleby 54) which is the configured to allow the delivery member cover to move over the first tongue towards the second position when the movable sleeve is in the first rotational position and to prevent the delivery member cover to move from the first position to the second position when the movable sleeve is in the second rotational position and the delivery member cover has returned to the first position (Gylleby [0065]).
Regarding Claim 23, the combination of Lindstedt and Gylleby teaches all limitations mentioned above. Lindstedt further teaches (Pg. 13 lines 12-21) the activation assembly 
Regarding Claim 24, the combination of Lindstedt and Gylleby teaches all limitations mentioned above. Lindstedt further teaches the activation assembly wherein the electronics assembly comprises the sensor in the form of a switch (124), and the activation sleeve is configured to provide the first actuation of the switch (Pg. 13 lines 25-32; the arm 94 is a part of the activation sleeve 44 and 88).
Regarding Claim 25, the combination of Lindstedt and Gylleby teaches all limitations mentioned above. Lindstedt further teaches the activation assembly wherein the switch (124) extends radially outwards and is radially flexible, wherein the activation sleeve is configured to provide the first actuation of the switch by moving distally, over the switch, thereby pressing the switch radially inwards and to provide the second actuation of the switch by moving proximally, away from the switch, thereby releasing the switch from being pressed radially inwards (Pg. 13 lines 26-31 is interpreted as the first activation. When the arm 94 releases pin 124 then the pin 124 is no longer in communication with 144, this is interpreted as the second activation).
Regarding Claim 26, the combination of Lindstedt and Gylleby teaches all limitations mentioned above. Lindstedt further teaches the activation assembly wherein the movable sleeve (38) is configured to be arranged proximally relative to the activation sleeve (44 and 88; see Fig 3 where 38 is proximally located compared to 44).
Regarding Claim 27, the combination of Lindstedt and Gylleby teaches all limitations mentioned above. Lindstedt further teaches the activation assembly wherein the activation sleeve (44 and 88) has proximally extending arms (56) configured to be axially aligned with and 
Regarding Claim 28, the combination of Lindstedt and Gylleby teaches all limitations mentioned above. Lindstedt further teaches the activation assembly wherein the activation sleeve (44 and 88) has a distally extending arm (94) configured to actuate the sensor (Pg. 13 lines 26-31).
Regarding Claim 29,  Lindstedt teaches a medicament delivery device comprising: a housing (10), and an activation assembly (40, 35, 30) wherein the activation assembly comprises: a delivery member cover (30) provided with legs (34) and configured to be biased in a proximal direction, a movable sleeve (38) configured to be received between the legs (34), and an activation sleeve (44 and 88) configured to be biased in the proximal direction, wherein the delivery member cover is configured to be moved in an axial direction between a first position relative to the movable sleeve and a second position relative to the movable sleeve, wherein movement of the delivery member cover from the first position to the second position causes movement of the movable sleeve from a first movable sleeve position to a second movable sleeve position, wherein the delivery member cover is configured to axially displace the activation sleeve in a distal direction when the delivery member cover is moved towards the second position (Pg. 9 lines 15-32), the activation sleeve being configured to thereby provide a first actuation of a sensor (112) of an electronics assembly (138) of the medicament delivery device, wherein the activation sleeve is configured to move in the proximal direction when the delivery member cover returns from the second position to the first position, thereby providing a second actuation of the sensor (Pg. 13 lines 26-31 is interpreted as the first activation. When the arm 94 releases pin 124 then the pin 124 is no longer in communication with 144, this is 
Lindstedt does not teach the activation assembly wherein during distal movement of the delivery member cover from the first position to the second position a distal end of the delivery member cover directly moves over a radially flexible first tongue located on the movable sleeve, where the radially flexible first tongue prevents axial movement of the delivery member cover when the delivery member cover has returned to the first position. 
Gylleby teaches (Fig 4) an activation assembly wherein during distal movement of the delivery member cover (36) from the first position to the second position a distal end of the delivery member cover directly moves over a radially flexible first tongue (52) located on the movable sleeve (46), where the radially flexible first tongue prevents axial movement of the delivery member cover when the delivery member cover has returned to the first position [0065]. 
Lindstedt teaches an activation mechanism where there are elements that cause deactivation of the activation mechanism (Pg. 2 lines 26-30), however Lindstedt stays silent to the components that cause the deactivation. Gylleby teaches a structure of the moveable sleeve which prevents the activation mechanism to be activated after the device has been used. Looking at Figure 3 of Lindstedt, it appears that there is a tongue on the moveable sleeve, however Lindstedt stays silent to whether this feature is flexible and how that feature works. This seems similar to the tongue disclosed in Gylleby Figure 4 (See annotated Fig 1 showing the moveable sleeve of both references). 

Regarding Claim 31, the combination of Lindstedt and Gylleby teaches all limitations mentioned above. Lindstedt further teaches (Fig 12b)  the medicament delivery device wherein the electronics assembly (138) further comprises an energy storage unit (Pg. 14 lines 1-3) and processing circuitry configured to register activation of a medicament administration procedure (Pg. 13 lines 12-21).
Regarding Claim 32, the combination of Lindstedt and Gylleby teaches all limitations mentioned above. Lindstedt further teaches (Fig 12b) the medicament delivery device wherein the sensor is configured as a switch (112), wherein the switch extends radially outwards (interpreted that 124 is radially outward) and is radially flexible, wherein the activation sleeve is configured to provide the first actuation of the switch by moving distally, over the switch, thereby pressing the switch radially inwards and to provide the second actuation of the switch by moving proximally, away from the switch, thereby releasing the switch from being pressed radially inwards (Pg. 13 lines 26-31 is interpreted as the first activation. When the arm 94 releases pin 124 then the pin 124 is no longer in communication with 144, this is interpreted as the second activation).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstedt (WO 2016128207 in view of Gylleby (US Patent Pub. 20190001060) as applied to claim 16 above, and further in view of Sall (WO 2016034407).

Sall teaches an activation assembly wherein the delivery member cover (36) has a distal end surface (48) configured to cooperate with a radially extending portion of the movable sleeve (52), forming a cam surface, wherein cooperation between the distal end surface and the radially extending surface causes the rotation of the movable sleeve (Pg. 14 line 30 – Pg. 15 line 11).
Lindstedt teaches a rotatable sleeve but stays silent to how the sleeve rotates. Sall teaches a structure of the moveable sleeve and delivery member where the interaction of the two structures results in the rotation of the moveable sleeve. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the delivery member and moveable sleeve of Lindstedt with the delivery member cover that has a distal end surface configured to cooperate with a radially extending portion of the movable sleeve as taught by Sall. Doing so would be a simple substitution allowing for another method of rotating the moveable sleeve (Sall Pg. 14 line 30 – Pg. 15 line 11). 	
Allowable Subject Matter
Claims 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33 – 35 are allowed. 

The closest prior art of record is Lindstedt (WO 2016128207). Lindstedt teaches an activation assembly comprising a delivery member cover with two legs, a moveable sleeve, an electronics assembly, an activation sleeve, and a tongue on a moveable sleeve. 
Lindstedt does not teach or render obvious the limitation “wherein the movable sleeve further comprises a tangentially extending radially flexible first tongue having an increasing thickness in the tangential direction”. 
Response to Arguments
Applicant’s arguments, see Pg. 9 lines 4-6, filed 5/12/2021, with respect to the rejection(s) of claim(s) 19 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lindstedt (WO 2016128207 in view of Gylleby (US Patent Pub. 20190001060).
Applicant’s arguments, see Pg. 9 lines 10-13, filed 5/12/2021, with respect to claim 33 have been fully considered and are persuasive.  The USC 103 rejection of Lindstedt (WO 2016128207) in view of Sall (WO 2016 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Travanty (US 9744302) teaches an injector device with a delivery member cover, movable sleeve, activation sleeve and a mechanism that prevents the injector from being activated again once it has just fired. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783